LANDRIEU, Judge,
concurs with reasons.
Under La.Rev.Stat.Ann. § 14:98 (West 1986), the gravamen of the offense of operating a motor vehicle while under the influence of alcoholic beverages is in the operation of the vehicle and not in the driving thereof.
The defendant, who was intoxicated, was alone in the car sitting in the driver’s seat with the driving lights on and the motor running. Although the vehicle was not in motion, it was in operation and any rational trier of fact could have found the defendant guilty beyond a reasonable doubt.